IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                      RENDERED: APRIL 29, 2021
                                                         NOT TO BE PUBLISHED


                  Supreme Court of Kentucky
                                    2020-SC-0335-MR


LAVERN GRAY                                                           APPELLANT


                     ON APPEAL FROM KNOX CIRCUIT COURT
V.                  HONORABLE GREGORY ALLEN LAY, JUDGE
                               NO. 18-CR-00109


COMMONWEALTH OF KENTUCKY                                               APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      The trial court sentenced Lavern Gray to imprisonment for two

consecutive ten-year sentences following a trial in which the jury convicted him

of first-degree rape and first-degree sodomy. Gray appeals that judgment as a

matter of right.1

      Gray argues the trial court’s failure to grant his for-cause challenge to

strike a police officer from the venire cost him a peremptory challenge during

jury selection, denying him of his right to an impartial jury. He also argues

palpable error occurred when the Commonwealth misrepresented the evidence

against him by stating in closing argument that the forensic evidence

“contained [Gray’s] DNA.” We find no error in the trial court’s decision to deny



      1   Ky. Const. § 110(2)(b).
the for-cause challenge, and, although the prosecutor’s statement in closing

argument improperly characterized the DNA evidence, no palpable error

occurred. We affirm the judgment.

                            I. FACTUAL BACKGROUND

      T.B. and Gray’s granddaughter were friends. T.B often accompanied her

to Gray’s house where the two girls played and helped Gray tend to his

animals.

      On one occasion when T.B. and the granddaughter were visiting Gray’s

home, T.B. was left alone with Gray inside the home. On that occasion, T.B.

alleges Gray made suggestive comments to her about his private parts, telling

her that she was beautiful and needed a man like him. She claimed that Gray

gave her a drink that made her feel dizzy. Then, Gray pressed his weight on

her so she could not move and licked her vagina. After this, T.B. alleges that

Gray forced vaginal intercourse with her. She described that when he

completed intercourse, he wiped his penis on a red rag.

      T.B. told the jury that upon returning home from the encounter with

Gray, she showered and placed her clothes into the washing machine to soak.

The next day, she told both her mother and Timber about the encounter with

Gray. Her mother then called the police. The investigating officer with the

Kentucky State Police (KSP) came to T.B.’s house and collected her clothes

from the washing machine. He also collected a DNA sample from Gray and

found red rags and sleeping pills in Gray’s home.




                                       2
                                      II. ANALYSIS

   A. The trial court did not err in refusing to strike Juror 253 for cause.

      Gray contends that he was denied his right to an impartial jury because

the trial court refused to strike Juror 253 for cause.2 During voir dire, Juror

253 disclosed that he was a city police officer and had cases actively

prosecuted by the same office prosecuting the case at hand. Additional voir

dire questioning disclosed that Juror 253 knew the KSP officers and attorneys

working on the present case. Juror 253 stated that he would be able to remain

impartial as a juror despite his employment and familiarity with the parties

involved.

      Defense counsel moved to strike for cause Juror 253 as a prospective

juror, arguing that Juror 253 would be unable to remain impartial because he

was regularly employed in law enforcement as an agent of the Commonwealth.

The trial court denied the motion, ruling that Juror 253 was not an agent of

the Commonwealth simply because of his employment with a local city’s police

department, Juror 253 had stated his ability to serve impartially, and defense

counsel had cited no legal authority to support the argument that police

officers are automatically disqualified from service as petit jurors in criminal

trials. Defense counsel properly preserved this issue for appeal by designating

on the peremptory strike sheet the jurors he would have struck had the

peremptory strike been available to him.3


      2   U.S. Const. amend. VI, XIV; Ky. Const. amends. XI.
      3 Ward v. Commonwealth, 587 S.W.3d 312, 327 (Ky. 2019) (“To complain on
appeal that a party was forced to use one of the party's peremptory challenges because
                                           3
      This Court reviews for abuse of discretion a trial court’s refusal to strike

a potential juror for cause, giving deference to the trial court’s involvement in

the jury-selection process in real time.4 Although we typically review for abuse

of discretion under the harmless-error standard, when a substantial right is

affected, such as the right to an impartial jury, we will reverse if the trial court

erred, because prejudice is presumed.5

      Kentucky Rule of Criminal Procedure (RCr) 9.36 requires a prospective

juror to be dismissed when there is “a reasonable ground to believe that the

juror cannot render a fair and impartial verdict on the evidence.” A juror’s

ability to decide a defendant’s guilt or innocence impartially is adjudged by the

entirety of the juror’s voir dire responses and demeanor.6 Ostensible doubt as

to impartiality does not require a prospective juror to be dismissed, but when

the prospective juror shares a close relationship, “be it familial, financial or

situational, with any of the parties, counsel, victims or witnesses,”7 the trial

court may dismiss the juror for cause.”8 Overall, a trial court’s decision to




of the trial court's erroneous failure to grant a for-cause strike, the defendant must
use a peremptory strike on that juror and show that the peremptory strike was used on
their strike sheet.”). Gray used nine peremptory strikes and noted that he would have
struck Juror 326 if his motion to strike Juror 253 had been granted.
      4   Shane v. Commonwealth, 243 S.W.3d 336, 338 (Ky. 2007).
      5Ward, 587 S.W.3d at 327–28 (“As such, harmless error analysis is not
appropriate, and prejudice is presumed.”).
      6   Sturgeon v. Commonwealth, 521 S.W.3d 189, 196 (Ky. 2017).
      7   Marsch v. Commonwealth, 743 S.W.2d 830, 833 (Ky. 1988).
      8   Whittle v. Commonwealth, 352 S.W.3d 898, 901 (Ky. 2011).

                                          4
strike a juror for cause is a case-by-case decision determined by the

prospective juror’s responses to questions during voir dire.9

       This Court has held that employment as a police officer does not carry

with it a presumptive bias that necessitates automatic disqualification;

additional circumstantial information is required.10 In Brown v.

Commonwealth we discussed a prospective juror’s arguable inability to be

impartial simply because of her employment as a police officer.11 In Brown, the

prospective juror worked as a police officer, and her work brought her into

regular contact with the Commonwealth’s Attorney's Office and KSP.12 She

had experience as a federal law enforcement officer, had taught other agents

investigation techniques and how to give testimony in court, and her father and

brother had both worked as law enforcement officers.13 But despite these facts

that cast ostensible doubt on her ability to decide impartially in a criminal

prosecution, she also told the trial court she would be able to “assess the

credibility of police officers as she would any other witness,” that she knew that

police officers could testify falsely or mistakenly, and “that her training had



       9 Brown v. Commonwealth, 313 S.W.3d 577, 596 (Ky. 2010) (“In making this
determination, the trial court is to consider the prospective juror's voir dire responses
as well as his or her demeanor during the course of voir dire and is to keep in mind
that generally it is the totality of those circumstances and not the response to any
single question that reveals impartiality or the lack of it. ‘Impartiality,’ we reiterated
recently in Shane v. Commonwealth, 243 S.W.3d 336, 338 (Ky. 2007), ‘is not a
technical question but a state of mind.’”).
       10 Id. at 597.
       11  Id.
       12  Id.
       13  Id.

                                             5
impressed upon her the importance of treating an officer's testimony no

differently than anyone else's.”14 We upheld the trial court’s decision to not

strike the police officer for cause in Brown because she indicated her ability to

remain impartial and did not share a close relationship with any of the actors

in the case.

      Gray contends that because Juror 253 had a working relationship with

the Commonwealth’s Attorney’s Office prosecuting his case, the trial court was

required to strike the juror for cause. In Fugate v. Commonwealth,15 we held

that two venire persons should have been stricken for cause because of their

prior professional relationship with the prosecuting attorney. For example, in

Fugate, the prosecutor had prepared legal documents for one prospective juror

who was a satisfied client and willing to retain the prosecutor again for legal

work.16 The other prospective juror in Fugate expressed satisfaction and had a

current first-name-basis relationship with the prosecutor who was

contemporaneously prosecuting a case in which the victim of the crime was the

business the prospective juror managed.17 We held as error the trial court’s

refusal to strike these potential jurors for cause because of their prior and

potential future professional relationships with the same attorney prosecuting

the case on trial.18


      14 Id.
      15   993 S.W.2d 931, 938 (Ky. 1999).
      16 Id.
      17  Id. at 938–39.
      18  Id. at 939.

                                             6
      We find the circumstances here more like those in Brown. Juror 253

was employed at a local police department. Through that employment, he had

a relationship with the office prosecuting the present case. In his role with the

police department, Juror 253 investigated crimes and brought them to the

attention of the Commonwealth’s Attorney’s Office. At the time of the trial,

Juror 253 had some active cases with the Commonwealth’s Attorney’s Office.

Importantly, Juror 253 indicated that his employment would not cause him to

“lean one way or another.”

      While Juror 253 had pending prosecutions being handled by the

Commonwealth’s Attorney’s Office, so would any police officer with cases

currently being prosecuted by the state. No elicited information in voir dire

suggested Juror 253 had any special relationship with anyone employed by the

Commonwealth’s Attorney or with the attorney prosecuting the case at hand.

      In Brown—a case in which trial venue had been changed—the juror had

routine contact with the Commonwealth’s Attorney’s Office in the county where

the case was being tried, but the team prosecuting Brown at trial were from

outside the trial venue.19 In this case, Juror 253 had active cases with the

same office prosecuting Gray, but the special relationships noted in Fugate are

absent here. The trial court did not abuse its discretion by denying Gray’s

motion to strike Juror 253.




      19 313 S.W.3d at 588.

                                        7
   B. Gray was not denied a fair trial by the Commonwealth’s Attorney’s
      statement during closing argument.

      Gray argues improper statements by the Commonwealth’s Attorney in

closing argument denied him a fair trial. This issue was not preserved by a

contemporaneous objection. This Court generally does not review unpreserved

errors.20 But when the alleged error has potential constitutional implications,

such as the denial of due process Gray asserts here, we will review for palpable

error under RCr 10.26.21 Still, we will only reverse the judgment of the trial

court if the alleged misconduct by the Commonwealth’s Attorney is flagrant

and caused a gross injustice to the defendant.22

      In deciding if prosecutorial misconduct is flagrant, this Court undertakes

a four-part analysis.23 First, we decide if the prosecutor’s remarks tended to

mislead the jury or prejudice the accused.24 Second, we consider whether the

remarks were isolated or extensive.25 Third, we determine whether the

comments were deliberately or accidentally placed before the jury.26 And




      20   RCr 10.26.
      21 Mart. v. Commonwealth, 409 S.W.3d 340, 344 (Ky. 2013) (“Under RCr 10.26,
an unpreserved error may generally be noticed on appeal if the error is ‘palpable’ and
if it ‘affects the substantial rights of a party.’”).
      22   Duncan v. Commonwealth, 322 S.W.3d 81, 87 (Ky. 2010).
      23 Id.
      24  Id.
      25  Id.
      26  Id.

                                          8
finally, we evaluate the comments in light of the strength of the evidence

against the accused.27

      The Commonwealth presented expert testimony about the DNA found on

T.B.’s underwear. The testimony from several members of the KSP laboratory

included information meant to assist the jury in deciphering the statistical

meaning of DNA tests and how the tests assist criminal investigations. The

testimony further provided that lab analysis of T.B.’s underwear produced

results showing DNA from two males. The testimony explained that the DNA of

the second profile contributed larger amounts of DNA than the first, that the

second profile matched that of Gray and his paternal relatives, and that there

was a 1:891 chance of randomly selecting any given male from within the

United States population that would have the same profile as Gray. Based on

this evidence, the Commonwealth’s Attorney stated during closing argument

that the victim’s underwear “contained the defendant’s DNA.” Gray argues this

was flagrant prosecutorial misconduct because no testimony confirmed it was

his DNA on the victim’s underwear.

      In Duncan v. Commonwealth28 we discussed a prosecutor’s improper

comments regarding DNA testing and its significance. Duncan involved similar

expert testimony about DNA evidence collected and used against the

defendant.29 The testimony in Duncan was that the DNA analysis of the



      27   Id.
      28   322 S.W.3d 81, 92–93 (Ky. 2010).
      29 Id. at 92.

                                              9
sample collected from the defendant produced inconclusive results.30 In sum,

the testimony included that neither the defendant nor any other male in the

defendant’s lineage could be ruled out as the perpetrator.31 No further

testimony was given explaining the significance of the DNA evidence. Despite

the testimony relaying inconclusive results, the Commonwealth’s Attorney in

closing stated, “What was the defendant’s DNA doing in the victim’s panties?”32

      We held the statement resulted in reversible error, not solely because of

the statement itself, but also because the statement lacked an evidentiary basis

given the statistical meaning of the DNA evidence. The DNA evidence was

statistically inconclusive, indicating the defendant could have been the

perpetrator but in a way equally “consistent with a scenario in which any other

man on the planet was the perpetrator.”33 We found this to be a type of

non-exclusion evidence that courts must scrutinize to avoid its tendency to

mislead the jury. We explained in Duncan, that merely stating a defendant’s

DNA matches what was found at the crime scene is “meaningless, or, at most,



      30 Id.
      31  Id. (“The problem is not that the evidence failed to establish a match between
Duncan's profile and the profile obtained from the sample. The evidence established a
match, or a partial match, at ten of the seventeen tested sites. But missing from the
Commonwealth's proof was any testimony establishing the significance of that partial
match. Johnson's testimony that Duncan could not be excluded as a source of the
panty DNA said nothing at all about how likely or unlikely it was for such a partial
match to occur, and most assuredly it did not say that Duncan was the source. By
asking the jury to infer on the basis of Johnson's testimony that he was, the
prosecutor sought to wring from that testimony a conclusion it could not reasonably
yield.”).
      32 Id.
      33  Id.

                                           10
of marginal value” without “further evidence putting the match in some context

of significance, statistical or otherwise,” because it does not exclude any

potential defendant, but only includes them among the rest of the population

as a potential source of the DNA.34 “Without the accompanying evidence . . .

the jury ha[s] no way to evaluate the meaning of the result.”35 As a result, we

found the Commonwealth’s Attorney’s statement that the DNA evidence

conclusively proved it matched the defendant to be so improper as to warrant

reversal.

      But the circumstances in Gray’s trial are not like those in Duncan. The

Commonwealth’s Attorney in this case undoubtedly overstated the strength of

the DNA evidence, which was not conclusive that Gray’s DNA was on the

victim’s underwear.36 But as we discussed in Duncan, to determine the effect

the statement had on the jury, we consider not only the improper statement

about the DNA evidence but also any testimony about the statistical

significance of the DNA evidence that was also given. Here, the jury heard the

overblown statement after hearing extensive testimony about the significance of

DNA analysis, specifically that there was an 891 to 1 chance of another male in

the United States having the same profile as Gray. And defense counsel’s




      34 Id.
      35  Id.
      36  Id. at 93 (“Whatever avenue is chosen; the Commonwealth must abide by the
limitations of its own proof and not make claims that its DNA evidence is more
probative than the expert's testimony has shown it to be.”).

                                        11
cross-examination revealed to the jury that the probability of someone else

having this Y-STR profile was greater than other kinds of DNA tests.

       To be clear, we do not approve of the Commonwealth’s Attorney’s

overstatement of the strength of the DNA evidence, but we find the conduct

was not flagrant. The improper statement was made immediately preceding

the Commonwealth’s Attorney’s recital of the DNA analysis report, again

reminding the jury of the statistical meaning of the evidence.37 While the

statement could mislead the jury, it was isolated and was only said once during

closing argument. This Court cannot determine if the statement was

deliberately placed before the jury. But it was a single, brief statement and the

Commonwealth’s Attorney did not state that the experts found the DNA

evidence to be conclusive, but only overstated the significance of the findings.

       We finally consider the improper statement in connection to not only the

DNA evidence but to all the evidence presented at trial. Gray was charged with

first-degree assault and sodomy. T.B. testified that Gray gave her a drink that

made her feel dizzy, that he pressed his weight upon her so she could not move

away, that he pulled down her leggings and underwear, and then he leaned

down and licked her vagina. T.B. further told the jury she told Gray no and

shook her head but because she was pinned down she could not escape. She



       37 Commonwealth’s Attorney: “But the other thing is [T.B’s underwear]

contained the Defendant’s DNA . . . the Defendant has made an interesting argument
but I want to say . . . . I’ve told you this in beginning and I read you this and I’m going
to read this to you again. This is what the lab report itself said ‘That a match is 891
times more likely to occur if the contributor is Lavern Gray or another paternal relative
than if the source is a randomly selected male from the United States population.’”

                                            12
also testified that after this, Gray proceeded to have vaginal intercourse with

her, that she continued to say no, and when he was done he wiped his penis

with a red rag and pulled T.B.’s pants and panties back up.

      At trial, evidence also included that the red rags and sleeping pills were

found at Gray’s home. Dr. Melissa Haddix, who performed a sexual assault

exam on T.B., testified that blood was found in the vaginal vault, despite T.B.’s

lack of menstruation, but that there were no tears or forcible damage in the

vagina. Haddix testified that because there was no active hemorrhaging she

could not ascertain the source of the blood. And as previously discussed, the

prosecutor’s improper closing statement was made after the jury heard both

direct and cross-examination testimony addressing the statistical significance

of the DNA evidence.

      Even if the weight of the DNA evidence was overstated by the prosecutor,

we find that the prosecutor’s statements did not have such an impact on the

jury as to affect the outcome at trial. In a single brief sentence, the

Commonwealth’s Attorney overstated the conclusiveness of the DNA evidence.

But the statement did not allege that the expert testimony about Gray’s DNA

was incorrect nor did the Commonwealth’s Attorney state the experts found the

DNA evidence to be conclusive. The prosecutor here overstated the evidence in

closing argument, but such statement did not result in injustice.




                                        13
                                III. CONCLUSION

     For the reasons stated, we affirm the judgment.

     All sitting. All concur.

COUNSEL FOR APPELLANT:

Kathleen Kallaher Schmidt
Erin Hoffman Yang
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General

Jenny Lynn Sanders
Assistant Attorney General




                                      14